Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-22-00137-CV

                                 Ernesto CASTILLO,
                                      Appellant

                                           v.

                                   BQUARDO LLC,
                                      Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2021CV04449
                        Honorable J. Frank Davis, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are assessed against appellant.

      SIGNED September 14, 2022.


                                            _________________________________
                                            Irene Rios, Justice